       Case 1:19-cv-00147-ECM-SRW Document 4 Filed 03/11/19 Page 1 of 11



                      IN THE UNITED STATES DISTRICT COURT

                      FOR THE MIDDLE DISTRI9WILMA

                                    SOUTHERN Dzastiiivi                   11' 3
                                                                                it
                                                      ,"PRA
                                                     77                   Q9Qq'
SYBIL MARIE LITTLE                                    441F"N..1. 01S•-1.111C1 ALA

       Plaintiff,

v.                                                                     CASE NO.

General Dynamics Information Technology                       1:19-cv-00147-ECM-SRW

       dba CSRA,

       Defendant,



                            COMPLAINT AND JURY DEMAND

       This is an action under Title VII of the Civil Rights Act of 1964 and Title I of the Civil

Rights Act of 1991 to correct unlawful employment practices on the basis of sex (female) and to

provide appropriate relief to Sybil Little who was adversely affected by such practices.


       As alleged with greater particularity in the following paragraphs, the Plaintiff, Sybil Little

was subjected to sexual harassment in a hostile work environment and further retaliated against

by filing a complaint against the Company, Supervisor and Lead Technician.


                                JURISDICTION AND VENUE


       1.     Jurisdiction of this court is invoked pursuant to 28 U.S. Code § 451, 1331, 1337,

1343, and 1345. This action is authorized by the instituted pursuant of Section 706(f)(1) and(3)

of Title VII of the Civil Rights Act of 1964, as amended,("Title VII"), 42 U.S.C. § 2000e-5(f)(1)




                                                 1
       Case 1:19-cv-00147-ECM-SRW Document 4 Filed 03/11/19 Page 2 of 11



and (3), 42 U.S.C. § 2000e-3(e), and pursuant to Section 102 ofthe Civil Rights Act of 1991,42

U.S.C. § 1981a.


       2.      The employment practices alleged to be unlawful were committed within the

jurisdiction ofthe United States District Court for Middle District of Alabama Southern

Division.


                                            PARTIES


       NOW COMES Plaintiff, Sybil Marie Little, by and through as a Pro Se to file this

complaint against Defendant General Dynamics Information Technology doing business as(dba)

CSRA,as follows:


       3.      Plaintiff, Sybil Marie Little (hereinafter "Plaintiff) is a citizen of the United

States and resides in Coffee County, in the State of Alabama.


       4.      Sybil Marie Little is a 47-year-old female.


       5.      The Plaintiff a Simulator Technician II for General Dynamics Information

Technology doing business as CSRA. The Plaintiff, had the extra duty as the Safety Liaison

Coordinator and conducted the Safety Duties on and off the clock. The Plaintiff stopped doing

safety in 2016 after the sexual harassment from Jason Patrick. The sexual harassment from Jason

Patrick created a hostile work environment for the Plaintiff after the Plaintiffs complaint ofthe

conversation Jason Patrick.




                                                 2
       Case 1:19-cv-00147-ECM-SRW Document 4 Filed 03/11/19 Page 3 of 11



       6.      Defendant, General Dynamics Information Technology, doing business as CSRA

(hereinaft r "Defendant") is a for profit corporation located in the city of Fairfax in the State of

Virginia.


                                   STATEMENT OF CLAIMS


        7.     More than thirty days prior to the institution ofthis lawsuit, Sybil Marie Little

filed a charge with the EEOC alleging violations of Title VII by the Defendant and Employer.

A11 conditions precedent to the institution ofthis lawsuit have been fulfilled. Exhibit A is the

EEOC Right to Sue. Exhibit B is the letter to the EEOC.


       8.      Jason Patrick, Longbow Crew Trainer (LCT)/Transportable Flight Proficiency

Trainer(TFPS)Operation Supervisor for General Dynamics Information Technology doing

business as CSRA. Jason Patrick is the supervisor for Sybil Little, Plaintiff. The previous

Attorney for CSRA,F Daniel Woods has misinformed the court in a previous case stating Jason

Patrick was Sybil Little's co-worker when in fact Jason Patrick is the Plaintiff's supervisor. The

previous case stated it was okay Jason Patrick called and sexually propositioned the Plaintiff,

however due to it being her co-worker when in fact Patrick was the Plaintiff Supervisor it was

okay for him to sexually harass the Plaintiff. Exhibit C shows the misconception the Defendant's

Attorney has brought to the court saying Jason Patrick is a co-worker. Exhibit E shows Jason

Patrick signed Little's time sheet.


       9.      Rickey Norris, was a Lead Technician/Simulator Technician III, relieved from

being Lead Technician which was an acting supervisor per the Collective Bargaining Agreement

on Second Shift which the Plaintiff answered to and received direction from. Rickey Norris was


                                                  3
       Case 1:19-cv-00147-ECM-SRW Document 4 Filed 03/11/19 Page 4 of 11



further demoted to Simulator Technician II and removed from second shift and put onto first

shift. In a previous case, the attorney admitted for the records Rickey Norris harassed the

Plaintiff, Sybil Marie Little, however due to her being his co-worker it was okay. Exhibit C

shows the Defendant's Attorney ideas on the harassment which happened by Rickey Norris

while Exhibit D shows while Sybil Little, Plaintiff and Rickey Norris were working together on

second shift Rickey Norris was considered a Site Manager on Exhibit D,page 31, Section 21.2.


        10.    John Farmer, a Simulator Technician II, removed from being the Shadow Crew

Trainer Technician and transferred to a Longbow Crew Trainer(LCT)Simulator Technician II

on second shift. The Plaintiff filed a complaint against Farmer when he was hired as the Shadow.

Crew Trainer Technician. The Plaintiff tried to move away from the LCT Simulators because of

the hostile environment she was placed in.


        11.    Patrick, Norris, and Farmer were on first shift and the Plaintiff was on second

shift. The plaintiff would come into the office and find fingernails, dirt, food, and sticky

substances on her desk. The Plaintiff had moved to a different desk because of the same type of

situation.


       12.     The Plaintiff was required to use a computer for timekeeping and computer-based

classes. A technician, Jose Bennet removed the company computer the plaintiff used for

company work and refused to bring it back to the desk. The technicians found the Plaintiff using

this outlet and decided to ensure the Plaintiff was unable to plug anything in to charge. The

Plaintiff purchased a tablet and laptop to do the timekeeping and computer-based training and

was using an outlet right next to the Plaintiffs Desk for over a year.




                                                  4
       Case 1:19-cv-00147-ECM-SRW Document 4 Filed 03/11/19 Page 5 of 11



       13.     The Plaintiff had a number generator to allow for logging in to the MAXIMO

Program to track work the Plaintiff would perform. The number generator was removed from the

Plaintiffs bag at work so the Plaintiff was unable to generate work orders and show work

performed.


       14.     The Plaintiff filed a police report with the Military Police the last tirne her car had

a screw in her tire. The Plaintiff also installed a video camera into her car. Rickey Norris was

removed from the sarne shift as the Plaintiff. The problem with the Plaintiffs tires having screws

and nails stopped.


       15.     Verbal attacks by Thomas Schnormeier and John Farmer over the during the

course of second shift.


       16.     The Plaintiff was asked by her Lead Technician, Raymond Brown, about the way

to fix a device during the changeover from second shift to third shift. The Plaintiff answered

Raymond Brown and the technicians on third shift proceeded to say how women could not be

trusted to work on a device and did not have the ability to fix a device. The Plaintiff stated the

information documented in the technical manuals which were supposed to be read and

understood by all technicians for the Longbow Crew Trainer(LCT).


       17.     The Plaintiff received so many verbal attacks by the technicians very little

communication was conducted by the plaintiff for fear of further attacks. Exhibit F DVD disk

with multiple recordings with a designated folder for recordings.




                                                  5
       Case 1:19-cv-00147-ECM-SRW Document 4 Filed 03/11/19 Page 6 of 11



       18.     The effect ofthe practice(s) complained ofin this complaint above has been to

deprive Sybil Marie Little ofequal employment opportunities and otherwise adversely affect her

status as employee, because of her sex, female.


       19.     The unlawful employment practices complained ofin this complaint were

intentional.


       20.     The Plaintiff also asked the company to stop using the Safety Program written by

Sybil Little as the company never paid for the program that the Plaintiff did not write the

program on company time. Jason Patrick was the Plaintiff supervisor since 2012 upon his hiring

by David Jones and Richard Doxtater.


       21.     The unlawful employment practices complained of in this complaint were done

with malice or with reckless indifference to the federally protected rights ofthe Plaintiff.


       22.     The Plaintiff was laid-off on 31 December 2018, without being able to transfer to

a different position the Plaintiff was qualified to do.


       23.     The Plaintiff had multiple times in which dirt, trash, sticky substances,

fingernails, boxes, and food was left on her desk. Jason Patrick sent an email out to cease this

problem and it did not stop. Exhibit F DVD disk with pictures in a folder designated for the

pictures.


       24.     The Plaintiff has asked the company to stop the use ofthe safety program written

by the Plaintiff during off duty hours as this was intellectual property ofthe Plaintiff. The




                                                  6
          Case 1:19-cv-00147-ECM-SRW Document 4 Filed 03/11/19 Page 7 of 11



cornpany did not pay for the use of this information and the company has refused to honor the

company policy and the Plaintiffs request.


          25.    Richard Doxtater (Installation Maintenance Coordinator), and Jason Patrick

(LCT/TFPS Operations Supervisor) conspired together to ensure Little did not get a promotion

or have the ability to successfully leave the company to obtain a different position.


          26.    The Plaintiff filed complaints with the Occupational Safety and Health for safety

violations which the Defendant was fined for Exhibit J. Exhibit F has a file ofthe conversation in

the office which stated the Plaintiff would not have a position with the company.


          27.    Case File from the United States Equal Employment Opportunity Commission

Exhibit H. Currently the U.S. EEOC has refused to allow the Plaintiff to have the answer

furnished by General Dynamics Information Technology Exhibit I.


          28.    Jason Patrick sent an email to the Plaintiff asking for a resignation to eliminate

her ability to obtain unemployment benefits due to the Reduction in Force Exhibit Je.


                                        CAUSE OF ACTION


                                              COUNT I


                                (Title VII "Hostile Environmenr)


          Paragraphs one through twenty-eight are incorporated by reference as if stated in full

herein.




                                                   7
      Case 1:19-cv-00147-ECM-SRW Document 4 Filed 03/11/19 Page 8 of 11



       29.     This is a claim to redress unlawful employment practices on the basis of sex or

gender in violation of the Title VII of the Civil Rights Act of 1964, as amended,42 U.S.C. §

2000, et seq.("Title VII") and to recover damages as provided by the Civil Rights Act of 1991,

Public Law 102-16, 105 Stat. 1071, et seq.("1991 CRA").


       30.     The Plaintiff is female and belongs to a protected group.


       31.     The Plaintiff was subject to unwelcome and highly offensive sexual harassment.


       32.     The Plaintiff was subject to an unwelcome abusive working environment as a

condition of employment with General Dynamics Information Technology doing business as

CSRA.


       33.     The harassment was sufficiently severe or pervasive to alter the terms and

conditions of her employment and create a discriminatorily abusive working environment.


       34.     General Dynamics Information Technology doing business as CSRA is liable for

the misconduct of its employees and management because it had actual and constructive notice

ofthe misconduct and failed to take any steps to prevent recurrence of the unlawful behavior.


       35.     General Dynamics Information Technology doing business as CSRA is

responsible for the abusive working environment under either vicarious or direct liability.


       WHEREFORE,PREMISES CONSIDERED,The Plaintiff demandsjudgment against

General Dynamics Information Technology doing business as CSRA,for compensatory and

punitive damages in an amount which the jury finds reasonable and justifiable under the

circumstances, costs, and interest be awarded for prosecuting this action.
       Case 1:19-cv-00147-ECM-SRW Document 4 Filed 03/11/19 Page 9 of 11



                                              COUNT II


                        NEGLIGENT SUPERVISION AND.RETENTION


          Paragraphs one through thirty-five are hereby incorporated by reference as if set forth

herein.


          36.    The Plaintiff was harassed by the technicians and management in the Longbow

Crew Trainer(LCT) workgroup.


          37.    The technicians and management were unfit to be working for General Dynamics

Information Technology doing business as CSRA.


          38.    General Dynamics Information Technology doing business as CSRA was wanton

in supervising and retaining the employees and management involved in the harassment against

the Plaintiff


          39.    General Dynamics Information Technology doing business as CSRA knew, or in

the exercise of reasonable care should have known,that if complaints of harassment were not

investigated, supervised, and stopped, they would continue.


          WHEREFORE,PREMISES CONSIDERED,The Plaintiff demands judginent against

General Dynatnics Information Technology doing business as CSRA,for compensatory and

punitive damages in an amount which the jury finds reasonable and justifiable under the

circumstances, plus attorney's fees, costs and interest be awarded for prosecuting this action.


                                             COUNT III


                                                   9
      Case 1:19-cv-00147-ECM-SRW Document 4 Filed 03/11/19 Page 10 of 11



                       WANTING SUPERVISION AND RETENTION


       Paragraphs one through thirty-nine are hereby incorporated by reference as if set forth in

full herein.


       40.     The Plaintiff was harassed by the technicians and management of the LCT

Collective Bargaining Unit.


       41.     The technicians and management were unfit to be working for General Dynamics

Information Technology doing business as CSRA.


       42.     General Dynamics Information Technology doing business as CSRA, was wanton

in supervising and retaining the technicians and management.


       43.     General Dynamics Information Technology doing business as CSRA,knew if the

harassment was not investigated, supervised, and stopped, it would continue.


        WHEREFORE,PREMISES CONSIDERED,The Plaintiff demandsjudgement

against CSRA for compensatory and punitive damages in an amount which the jury finds

reasonable and justifiable under the circumstances, costs and interest to be awarded for

prosecuting this action.


                                          COUNT IV


                                        RETALIATION


       Paragraphs one through forty-three are hereby incorporated by reference as if set forth in

full herein.
      Case 1:19-cv-00147-ECM-SRW Document 4 Filed 03/11/19 Page 11 of 11



       44.     The Defendants committed unlawful employment practices when they retaliated

against the Plaintiffs for her efforts to oppose practices reasonably believed to be prohibited by

Title VII, in violation of Title VII, 42 U.S.C. § 2000e-3(e).


       45.     Plaintiff has been made to suffer mental anguish and emotional distress, loss of

employment opportunities, and loss of wages and benefits, as the direct and proximate result of

defendants' violation of civil rights as alleged herein. Plaintiff is reasonably certain to continue

to suffer these damages in the future.


       WHEREFORE,PREMISES CONSIDERED,The Plaintiff demands judgement

against CSRA for compensatory and punitive damages in an amount which the jury finds

reasonable and justifiable under the circumstances, costs and interest to be awarded for

prosecuting this action based on the Plaintiffs loss of career.




                                                                     "Ltt2._
                                                                         '
                                                            S3 I) Marie         Ler+ k.e_




                                                 11
